Citation Nr: 1040904	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-37 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for degenerative changes of the 
left hip, originally claimed as a left hip condition.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that, in pertinent part, denied service connection for a 
left hip disorder.  The Board notes that, in the November 2007 
decision, the RO also denied increased ratings for left knee, 
right knee, lumbar spine, and left shoulder disabilities.  
However, in a December 2008 substantive appeal to the Board, the 
Veteran limited his appeal strictly to service connection for a 
left hip disorder.  Therefore, as the Veteran did not file a 
timely appeal of the RO's denials of increased ratings for left 
knee, right knee, lumbar spine, and left shoulder disabilities, 
these issues are not in appellate status and are not before the 
Board.  38 U.S.C.A. § 7105 (West 2002 "& Supp. 2009).  

In May 2010, the Veteran testified at a hearing before the Board, 
seated at the RO.  A transcript is of record.  

At the May 2010 hearing, the Acting Veterans Law Judge told the 
Veteran that he would allow 30 days for the Veteran to submit 
additional evidence in support of his claim.  In July 2010, after 
the expiration of the thirty-day period, the Veteran submitted 
additional evidence.  This evidence was submitted without a 
waiver of the Veteran's procedural right to have the evidence 
initially reviewed by the RO.   38 C.F.R. § 20.1304(c) (2010).  
However, as this decision constitutes a full grant of the 
Veteran's claim for service connection, the Board finds that a 
further remand for RO review would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).




FINDINGS OF FACT

1.  The Veteran experienced injuries to the left hip performing 
paratrooper duties during service.

2.  The Veteran has a current left hip disability, specifically 
degenerative joint disease.  

3.  The current left hip disability is related to paratrooper 
duties during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service 
connection for degenerative changes of the left hip is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Because the determination below 
constitutes a full grant of the claim for service connection for 
degenerative changes of the left hip, there is no reason to 
discuss how VA has satisfied the VCAA.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2009); 
38 C.F.R. §§ 3.303, 3.306 (2010).  

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.   38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Also, pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected."  See Evans v. West, 12 
Vet. App. 22, 29 (1998) (noting requirements for establishing 
service connection on a secondary basis).  Thus, in order to 
establish a secondary service connection claim, a veteran must 
show (1) the existence of a current (secondary) disability; (2) 
the existence of a service-connected disability; and (3) evidence 
that the service-connected disability proximately caused the 
secondary disability.  38 C.F.R. § 3.310(a) (2009).  A veteran 
may also establish secondary service connection by demonstrating 
that his current (secondary) disability became aggravated or 
chronically worsened by the already service-connected disease.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a Veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation"); see 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (finding that an 
"additional disability resulting from the aggravation of a non-
service-connected [secondary] condition by a service-connected 
condition is also compensable under 38 C.F.R. 
§ 3.310(a)").  If a veteran succeeds in establishing service 
connection for a secondary condition, "the secondary condition 
shall be considered a part of the original condition."  38 C.F.R. 
§ 3.310(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Service Connection for Left Hip Disorder

Having considered the evidence of record in light of the 
regulations noted above, the Board finds that, with the 
resolution of reasonable doubt in the Veteran's favor, service 
connection is warranted for the Veteran's left hip disorder.  The 
Board finds that the Veteran experienced hip trauma during 
service.  The Veteran's service treatment records are negative 
for any diagnosis or treatment for a hip disorder during service.  
However, the Veteran submitted service personnel records 
indicating roughly 100 parachute jumps in which he took part.  
These jumps occurred between January 1973 and February 1980, and 
between December 1993 and March 1996.  In a December 2008 
statement and at the May 2010 Board personal hearing, the Veteran 
indicated that he incurred minor hip injuries during these jumps, 
but did not report them to medical personnel at the time.  
Considering the Veteran's lengthy record of parachute jumps and 
his credible testimony of injuries incurred therein, the Board 
finds that the Veteran incurred trauma to his left hip due to his 
activities as a paratrooper during service.

The Board also finds that the Veteran currently has a diagnosed 
left hip disability, specifically degenerative joint disease, as 
noted in the November 2009 VA medical examination report.  

The Board also finds that the evidence sufficiently indicated 
that the Veteran's left hip disorder is related to service.  The 
record of evidence contains three opinions, authored by qualified 
medical professionals, regarding the etiology of the Veteran's 
left hip condition.  First, in an August 2007 VA medical 
examination report, the examiner stated that the Veteran's left 
hip disorder, diagnosed as degenerative arthritis, was less 
likely than not related to his service-connected left knee 
disability.  Subsequently, in a December 2009 VA medical 
examination report, the examiner opined that the Veteran's left 
hip disorder, diagnosed as degenerative joint disease, was less 
likely than not caused by or a result of service.  In explaining 
this opinion, the VA examiner stated that, having reviewed the 
claims file, he concluded that there was no evidence of a left 
hip disorder during service.  

Finally, in the July 2010 private treatment record, the private 
examiner incorrectly stated that the Veteran performed paratroop 
duties for 24 years during service.  However, the Board finds 
this to be a minor inaccuracy, as the Veteran did act as a 
paratrooper for many years during service.  Having performed an 
examination, the July 2010 private examiner stated that the 
Veteran had a history of degenerative changes in the spine and 
knee, and opined that it was more likely than not that the 
Veteran's left hip disorder resulted from "a combination of 
these military activities dating over a 24 year service career."

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  Having reviewed the three 
medical opinions of evidence, the Board notes that each is of 
diminished probative value.  First, the August 2007 VA examiner's 
opinion that the Veteran's left hip disorder was less likely than 
not related to his service-connected knee disability failed to 
include any rationale for the opinion.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (finding that a bare conclusion, even 
one reached by a medical professional, is not probative without a 
factual predicate in the record).  

The December 2009 VA examiner's opinion that the Veteran's left 
hip disorder was less likely than not related to service is based 
on the inaccurate factual assumption that there was no evidence 
of a left hip disorder during service.  Although the December 
2009 examiner obviously reviewed the service treatment records 
prior to reaching this conclusion, the Board finds that he 
ignored the competent lay evidence, provided by the Veteran, of 
hip injuries resulting from paratrooper activities during 
service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(finding that a medical opinion based upon an inaccurate factual 
premise is not probative).  

Finally, regarding the July 2010 private treatment record, the 
Board notes that the private examiner relied on the slightly 
inaccurate history of assumption 24 years of paratrooper duties 
during service.  The Board also notes that that the private 
examiner's opinion regarding the etiology of the Veteran's left 
hip disorder is confusing.  Specifically, the examiner noted that 
the Veteran had both service-connected knee and low back 
disabilities and then stated that it was more likely than not 
that the Veteran's left hip disorder resulted from "a 
combination of these military activities dating over a 24 year 
service career."  However, reading this evidence in context, the 
private examiner apparently is stating that the Veteran's left 
hip disability is related to his military activities, 
specifically the history of parachute jumps in service that he 
noted earlier in the examination.  

Therefore, having found that the VA examiners' August 2007 and 
December 2009 opinions are of diminished probative value in this 
matter, and the private opinion is also of some probative value, 
the Board finds that the weight of the evidence is 


in relative equipoise on the question of a nexus between the 
Veteran's left hip disability and service.  Therefore, resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for degenerative changes of the left hip is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative changes of the left hip is 
granted.


____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


